Citation Nr: 0106739	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-25 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant served on active duty from March 1965 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial of service connection for PTSD, in particular, VA 
medical records which reflect a diagnosis of PTSD based on 
the DSM-IV criteria, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for PTSD was previously and 
finally denied by the RO in an unappealed rating decision 
issued in October 1991.  The RO notified the appellant of 
this decision and his appellate rights, but he did not 
appeal.  Hence, the October 1991 rating decision is final 
within the meaning of the law.  38 U.S.C.A. § 7105(c) (West 
1991).  Evidence submitted in connection with the present 
appeal includes VA clinical records dated in 1998, which 
denote that the appellant meets DSM-IV criteria for PTSD, 
based on his reported in-service stressors from his tour of 
duty in Vietnam.  Based on these reports, read together with 
the balance of the evidence, the Board finds that under the 
more relaxed new and material standard set forth under Hodge 
and its progeny, this claim now deserve further consideration 
on a de novo basis.  Fossie v. West, 12 Vet. App. 1 (1998).  
On this point, the Board must emphasis that the new-and-
material-evidence standard does not require the appellant to 
prove his claim; to the contrary, evidence is new and 
material if it "bears directly and substantially upon the 
specific matter under consideration, . . . and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  In 
this case, the newly assembled evidence satisfies this 
regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  However, for the 
reasons set forth below in the REMAND section of this 
decision, further development of this claim is in order.


ORDER

To the extent of the finding that evidence submitted since 
the October 1991 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for PTSD, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas, 
1 Vet. App. 308 (1991).

In this case, the Board finds that additional development is 
in order.  As evidenced by the appellant's documented 
military occupational specialty as a rifleman, his wartime 
service in Vietnam, and the fact that a portion of his 
service personnel records remain missing (a "Request for 
Information," VA Form 07-3101 dated in May 1977 indicated 
that his personnel jacket was lost in the 1973 fire at the 
National Personnel Records Center), the RO on a merits-level 
de novo review of the claim and after further examination 
results are obtained will have to accord the appellant a 
heightened obligation to explain its findings and consider 
the benefit of the doubt.  See e.g. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  Thus, the focus of inquiry in this 
case now concerns medical opinion evidence concerning the 
sufficiency of his stressors, which the Court has concluded 
is a medical determination, see Cohen v. Brown, 10 Vet. App. 
128 (1997), and whether the remaining elements required to 
support the diagnosis of PTSD have been met under DSM-IV 
criteria, which is also a medical determination.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment in the post service 
period for his psychiatric disorders, to 
include PTSD, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to private medical records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians and/or facilities 
should be undertaken.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.

2.  Further, the RO should contact the 
appellant and inform him that may submit 
any other corroborating evidence he may 
have pertaining to alleged stressors 
experienced during service.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist him in 
obtaining such evidence, as appropriate.

3.  If indicated by the appellant's 
response, the RO should also request 
follow-up verification of his stressor 
accounts by the USASCRUR.  USASCRUR 
should attempt to verify any detailed 
stressor information provided by the 
appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, 
giving due consideration to the O'Hare 
precedent cited above regarding the 
missing personnel records, and if so, 
what was the nature of the specific 
stressor or stressors.  If official 
service records or alternative records 
corroborate the appellant's allegations 
of stressors occurring, the RO should 
specify that information.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the PTSD claim must be 
based on a de novo review of the evidence 
since the claim is reopened, and on the 
merits, as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits.  In addition, the RO is advised 
to readjudicate the claim in accord with 
the revised version of 38 C.F.R. 
§ 3.304(f), as amended effective from 
March 1997.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the various VBA Fast Letters 
issued with regard to this matter, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



